Order entered July 11, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00257-CR

                                ALI L. GHANBARI, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-81974-2013

                                           ORDER
       Before the Court is appellant’s June 27, 2018 motion for leave to file supplemental brief.

We GRANT the motion. Appellant may file, within ten days of the date of this order, a

supplemental brief substantially identical to the sample supplemental brief attached to his motion

as an appendix.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE